SHAW, Justice.
We have for review City of Sarasota v. Mikos, 633 So.2d 1075 (Fla. 2d DCA 1993) (table report of unpublished opinion), based on a conflict between Sebring Airport Authority v. McIntyre, 623 So.2d 541 (Fla. 2d DCA 1993) and Page v. Fernandina Harbor Joint Venture, 608 So.2d 520 (Fla. 1st DCA 1992), review denied, 620 So.2d 761 (Fla. 1993). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const. The court below affirmed the trial court based on the holding of Sebring Airport Authority v. McIntyre, 623 So.2d 541 (Fla. 2d DCA 1993). City of Sarasota v. Mikos, 633 So.2d 1075 (Fla. 2d DCA 1993) (unpublished opinion). We approve the decision of the court below, based on our approval of Sebring and our resolution of the above conflict. Sebring Airport Auth. v. McIntyre, 642 So.2d 1072 (Fla.1994).
It is so ordered.
GRIMES, C.J., and OVERTON, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.